Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, C, and D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.
Applicant’s election without traverse of Species B in the reply filed on 01/12/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a metamorphic buffer layer” it is unclear if this is the same or different than the limitation in claim 1 which recites “at least one metamorphic buffer layer.” Further clarification and appropriate correction is required.

Claim 18 recites “a flow of 1016 cm-2” which appears to be missing the appropriate superscripts necessary to make sense of the value, therefore the claim is unclear. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebel (US 2017/0170354 A1).
Regarding claims 1-5, Ebel discloses a multijunction solar cell (see Figs. 2a-c and Figs. 3a, b, c) with a rear-side germanium subcell orientated from light (SC1, [0057]); and at least three subcells III-B compound semiconductors (SC2, SC3, SC4 and/or SC5 [0057][0064][0068][0072]), disposed above the germanium subcell, at least one metamorphic buffer layer (MP1 [0058]) and also wafer-bonded compound (HS1 [0058]) for connecting subcells with a different lattice constant, all of the at least three subcells disposed above subcell comprising a light emitter and/or base layer (Claim 1). Ebel discloses that SC2 (GaInAsP [0057]), SC3 (GaInP or AlGaInP [0057]), SC4 (AlInGaAs, AlInGaAsP, GaInAs, GaInNAs [0064][0065] [0066] [0067][0069)]) and /or SC5 (AlGaInAs [0071]).
However, Ebel does not disclose that the following:
all of the at least three subcells disposed above the germanium subcell respectively comprising a light- absorbing emitter- and/or base layer, which respectively comprise at least 20% indium, relative to a sum of all atoms of group III (claim 2)
wherein the percentage proportion of indium, relative to the sum of all atoms of group Ill, in the emitter- and/or base layer of any of the at least three subcells and all of the subcells disposed above the subcell, is at least 40% (claim 3)
wherein the percentage proportion of indium, relative to the sum of all atoms of group Ill, in the emitter- and/or base layer of any of the at least three subcells, is at least 60% (claim 4)
wherein the percentage proportion of phosphorus, relative to the sum of all atoms of group V, in the emitter- and/or base layer of the at least three subcells disposed above the germanium subcell, is at least 5% (claim 5)
Ebel discloses that content of indium and phosphorus will effect both the lattice constant and band gap (see claim 10 and [0012]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of indium  and phosphorus in the subcells above the germanium subcell of Ebel to be within the range claimed in order to achieve the appropriate lattice and band gap necessary for the multijunction solar cell because Ebel discloses it is appropriate to do so.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the relative amounts of elements In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 9, modified Ebel discloses all of the claim limitations as set forth above.
In addition, Ebel discloses that between the germanium subcell (SC1) and a corresponding subcell (SC2) included in the at least three subcells, a metamorphic buffer layer is disposed (MP1 [0058]) which converts the lattice constant to the lattice constant of the corresponding subcells.
Regarding claim 11, modified Ebel discloses all of the claim limitations as set forth above.
In addition, Ebel discloses that a plurality of subcells included in the at least three subcells are lattice-adapted to each other ([0064]).
Claims 1-5, 7, 9, 10-13, 16, 17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimroth (US 2015/0053257 A1).
Regarding claims 1-5 and 11, Dimroth discloses a multijunction solar cell comprising (See Figs. 1 and. 3): at least four p-n junctions with a rear-side germanium subcell (see 2) orientated away from light; and at least three subcells (4-second, 5-third and 6-fourth/front-side) made of III-V compound semiconductors, disposed above the germanium subcell, at least one metamorphic buffer layer (3) and also a wafer-bonded compound (bonding layer shown between 4 and 11’, labelled 10 [0033][0048]) for 
However, Dimroth does not disclose:
all of the at least three subcells disposed above the germanium subcell respectively comprising a light- absorbing emitter- and/or base layer, which respectively comprise at least 20% indium, relative to a sum of all atoms of group III (claim 1)
wherein the percentage proportion of indium, relative to the sum of all atoms of group Ill, in the emitter- and/or base layer of any of the at least three subcells and all of the subcells disposed above the subcell, is at least 30% (claim 2)

wherein the percentage proportion of indium, relative to the sum of all atoms of group Ill, in the emitter- and/or base layer of any of the at least three subcells and all of the subcells disposed above the subcell, is at least 40% (claim 3)
wherein the percentage proportion of indium, relative to the sum of all atoms of group Ill, in the emitter- and/or base layer of any of the at least three subcells, is at least 60% (claim 4)
wherein the percentage proportion of phosphorus, relative to the sum of all atoms of group V, in the emitter- and/or base layer of the at least three subcells disposed above the germanium subcell, is at least 5% (claim 5)
Dimroth discloses that content of indium and Group V semiconductor will effect both the lattice constant and band gap ([0020]-[0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of indium in the subcells above the germanium subcell of Dimroth to be within the range claimed in order to achieve the appropriate lattice and band gap necessary for the multijunction solar cell because Dimroth discloses it is appropriate to do so.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the relative amounts of elements within the III-V composition of Dimroth which forms the respective subcells in the to obtain desired degree of lattice constants and band gaps (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Regarding claim 7, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that a Ge subcell, Ge inherently has a lattice constant of 5.6568 angstroms.
Regarding claim 9, modified Dimroth discloses all of the claim limitations as set forth above.

Regarding claim 10, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that the metamorphic buffer layer consists of n-doped III-V compound semiconductor layers made GalnAs (See Fig. 3, layer between 4 and 11’).
Regarding claim 12, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that the electrically conductive bonded compound is between any two of three subcells (n-type GaInAs bonding layer).
Regarding claim 17, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses wherein tunnel diodes which connect the at least three subcells serially are disposed between the subcells (Fig. 3, tunnel diode 1, 2 and 3).
Regarding claims 20 and 21, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that the lattice constant of the corresponding subcell is 5.78 Angstroms ([0046]) which lies between the claimed ranges.
Regarding claim 13, modified Dimroth discloses all of the claim limitations as set forth above.
In addition Dimroth discloses that the front side subcell can consist of GaInP or AlGaInP and comprises a band gap of 1.9 eV (see Fig. 3 and [0028]) and that different materials which maintain the band gap requirements can be used.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the subcell material of the front side subcell of modified Dimroth so that it comprised AlGaInP having a band gap of 1.9 eV because Dimroth discloses it is obvious to do so.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 16, modified Dimroth discloses all of the claim limitations as set forth above.
However, Dimroth does not disclose wherein the metamorphic buffer layer between the germanium subcell and a subcell included in the at least three subcells reflects at least 30% of the radiation in an absorption range of the subcell.
Dimroth discloses that the metamorphic buffer layer can comprise a variety of materials ([0024]).
The thickness of a material layer effects the reflectivity properties of the layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness and the material of the metamorphic buffer layer of .
Claims 7, 8, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimroth (US 2015/0053257 A1) as applied to claims 1-5, 7, 9, 10-13, 16, 17, 20, and 21 above and in further view of King (US 6,316,715 B1).
Regarding claim 14, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that wherein the multijunction solar cell consists of at least four subcells including the germanium subcell (2) and the at least three subcells, the emitter- and/or base layer of a first respective subcell of the at least three subcells consisting of GaInAsP (see claim 2, second subcell is labeled 4, can be either GaInAs or GaInAsP), and the emitter- and/or base layer of a third respective subcell (front side subcell) of the at least three subcells consisting of AIGaInP ([0028][0029] [0044], 6).
However, Dimroth does not discloses that between the GaInAsP subcell and the AlGaInP subcell there is a GaInP subcell.
King discloses that between an AlGaInP subcell and a GaInAsP subcell there can be a GaInP subcell which can have an adjustable thickness so that the band gap can be adjusted (see Fig. 6, which shows positioning above and Fig. 7 which shows how thickness effects bandgap).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second subcell materials which form the base and emitter regions of the three respective subcells of Dimroth by adjusting the material so that 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 7, modified Dimroth discloses all of the claim limitations as set forth above.
However, Dimroth does not disclose that energy band gap of the Ge subcell as claimed, the lattice parameter as claimed, or the thickness.
Dimroth discloses that the band gap of the Ge subcell is approximately 0.7 eV.
King discloses that the band gap of the Ge subcell is approximately 0.66 eV and can have a thickness range of 1 to 400 microns (see Fig. 6).
King discloses that the thickness the Ge subcell and also will effect current matching of adjacent subcells and can also effect radiation resistance (C1/L5-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness and/or the band gap of the Ge subcell of Dimroth to be within the range claimed because as disclosed by King it will allow for optimization of current matching of adjacent subcells and also the radiation resistance.
Regarding claim 8, modified Dimroth discloses all of the claim limitations as set forth above.

King discloses that contacts can be metallic (C1/L1-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rear-side contact of Dimroth by having the material that forms it be metallic as disclosed by King because King discloses it is an appropriate material for formation of a contact for a solar cell and as it is merely the selection of functionally equivalent contact material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 18, modified Dimroth discloses all of the claim limitations as set forth above.
In addition, Dimroth discloses that wherein the multijunction solar cell consists of at least four subcells including the germanium subcell (2) and the at least three subcells, the emitter- and/or base layer of a first respective subcell of the at least three subcells consisting of GaInAsP (see claim 2, second subcell is labeled 4, can be either GaInAs or GaInAsP), and the emitter- and/or base layer of a third respective subcell (front side subcell) of the at least three subcells consisting of AIGaInP ([0028][0029] [0044], 6).
However, Dimroth does not discloses that between the GaInAsP subcell and the AlGaInP subcell there is a GaInP subcell.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second subcell materials which form the base and emitter regions of the three respective subcells of Dimroth by adjusting the material so that emitter and base material was formed of GaInP  as disclosed by King because King discloses that the bangap of GaInP is adjustable and appropriate to be positioned between GaInAsP subcell and the AlGaInP subcell and therefore one of ordinary skill in the art could have substituted one known element for another, and the results would be reasonably predictable. (See MPEP § 2143, I, B).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Modified Dimroth has the same solar cell materials for each of the subcells as instantly claimed.
King discloses that the thickness the subcells will effect current matching of adjacent subcells and can also effect radiation resistance (C1/L5-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the subcells of Dimroth because as disclosed by King it will allow for optimization of current matching of adjacent subcells and also the radiation resistance.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimroth (US 2015/0053257 A1) as applied to claims 1-5, 7, 9, 10-13, 16, 17, 20, and 21 above and in further view of King (US 6,316,715 B1) and Ebel (US 2017/0170354 A1).
Regarding claim 6, modified Dimroth discloses all of the claim limitations as set forth above.
However, Dimroth does not disclose:
relative to the sum of all the atoms of group V, in the emitter- and/or base layers of the at least three subcells disposed above the subcell, is at least 50% (claim 6)
In addition, Dimroth discloses that wherein the multijunction solar cell consists of at least four subcells including the germanium subcell (2) and the at least three subcells, the emitter- and/or base layer of a first respective subcell of the at least three subcells consisting of GaInAsP (see claim 2, second subcell is labeled 4, can be either GaInAs or GaInAsP), and the emitter- and/or base layer of a third respective subcell (front side subcell) of the at least three subcells consisting of AIGaInP ([0028][0029] [0044], 6).
However, Dimroth does not discloses that between the GaInAsP subcell and the AlGaInP subcell there is a GaInP subcell.
King discloses that between an AlGaInP subcell and a GaInAsP subcell there can be a GaInP subcell which can have an adjustable thickness so that the band gap can be adjusted (see Fig. 6, which shows positioning above and Fig. 7 which shows how thickness effects bandgap).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).		
Ebel discloses that content of indium and phosphorus will effect both the lattice constant and band gap (see claim 10 and [0012]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of phosphorus in the subcells above the germanium subcell of Dimroth to be within the range claimed in order to achieve the appropriate lattice and band gap necessary for the multijunction solar cell because Ebel discloses it is appropriate to do so.
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the relative amounts of elements within the III-V composition of Dimroth which forms the respective subcells in the to obtain desired degree of lattice constants and band gaps (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions In re Aller, 105 USPQ 223).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726